DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the examiner handling this application has been changed. The new examiner is Primary Examiner Geoffrey S. Evans, Art Unit 3761.
Claim Interpretation
It is considered that the amendments to the claims in the amendment of 14 September 2021 are such that 35 U.S.C. 112(f) is not invoked.
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the limitations of claim 20 further limits claim 4, since claim 4 is considered to be an apparatus claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in Japan Patent No. 2005-074466.Tanaka discloses a rectifier device (nozzle 18) that is separated from the upper surface of the workpiece ( e.g. see paragraph 17), a gas supply unit (element 24)  having a gas feed path ( 60b, 60c ,see paragraph 43),  with a gas feed hole (elements 88,74) and on the other side a gas suction hole (either of elements 74,76) with a gas suction path (element 78,80 (see paragraph 48)  with a vacuum pump (element 30, see figure 1). Tanaka further discloses a linear beam (unidentified, see paragraph 36) and that each of the gas supply hole and the gas suction hole are along the major y axis as shown in figure 3 and even extend past the location of the laser beam by extending pass the workpiece.  While the gas feed path and gas feed hole do a 90 degree turn in the nozzle and the gas suction path and gas suction hole , this is considered to be obvious since both holes are parallel to the laser beam at the workpiece surface.    Regarding claim 15, Tanaka in paragraph 33 discloses an XY stage (element 16) that can move the target object.  Regarding claim 16, Tanaka teaches switching between the gas supplying and the gas exhausting gas ports depending upon the direction of travel (see paragraph 69 and figure 6).  The relative distances disclosed in claims 6,17-19 are considered to be a matter of routine experimentation absent evidence of unexpected results.  Regarding .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi in Japan Patent No. 2002-210,582 discloses a rectifier (element 8a) with an opening connected to a gas suction path (element 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761